DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 (see adjusted claim numbering below) are pending.
Drawings
The drawings are objected to because large orifice 28a does not appear to be shown in the drawings. For example, in fig. 1, reference number 28a appears to be pointing to a solid portion of the filter portion wall. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7 and 12-13 (renumbered) are objected to because of the following informalities: 
Claims 1 and 13 (renumbered) have more than one period. The additional periods in the middle of the claim should be removed.
Claim 7 recites “a straps” suggested to be changed to --[[a]] straps--.
There appears to be a claim that is not numbered after claim 11. As best understood this language “The mask according to claim 1 wherein internal and external filter material is replaceable in under 1 minute” should be numbered as claim 12 and therefore claim 12 should be renumbered as claim 13.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first filter material holder interior to the mask has 20an outside diameter that holds filter material to the mask” and “a second filter material holder exterior to the mask has an inside diameter that holds filter material to the mask” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the filter material is purchases respirator for face masks” however this language is confusing and is suggested to be clarified. As best understood the filter material itself comprises one of or a combination of the materials listed in claim 5.
Claim 13 refers to “claim” in line 3, but fails to recite which claim it is referring to. For examination purposes claim 13 will be dependent on claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 8 recites “wherein the face mask stops a contaminant from entering a user's respiratory system,” which appears to claim a user’s respiratory system and is suggested to be changed to --wherein the face mask [[stops]]is adapted to stop a contaminant from entering a user's respiratory system--.
Any remaining claims are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yo (4,573,464) in view of Mulchi (4,064,876).
Regarding claim 1, in fig. 1-2 Yo discloses a face mask comprising: a) a body portion (portion of 1 that extends from innermost portion of opening 2 to face-contacting part 3), the body portion having an interior side (facing the user’s face in use) with an interior surface (interior surface) forming a cavity 3a which is concave (Fig. 2) and an exterior side (outer side) having an outer surface (outer surface) which is convex and opposite the interior surface (Fig. 2); and b) a filter portion (portion of mask body 1 that houses filter vessel 11 as well as 11b and sponge sheet material 18) to accept filter material, the filter portion being centrally located on the face mask (Fig. 1) and comprising: i. a filter portion wall 18 with a perimeter and at least one orifice that allows air to pass through (18 is a sponge filter and therefore has orifices for air to pass through), the filter portion wall having a first side on the interior side of the body portion and a second side on the exterior side of the body portion (fig. 2); ii. a filter portion ridge (11b and portion of 1 that forms opening 2) that connects the filter portion wall to the mask (Fig. 2); and iii. a means 9 for holding the mask on to the face of a user, wherein the filter portion ridge surrounds the perimeter of the filter portion wall (Fig. 2), and further wherein the filter portion protrudes from the outer surface of the face mask (Fig. 2) and is recessed on the interior surface of the face mask to accept filter material on both sides of the filter portion wall (Fig. 2), but is silent regarding that the filter portion ridge has a width from 0.3 cm to 20 cm. However, Mulchi teaches a filter holder having an overall thickness (width) between 0.3 cm to 20 cm (Col. 4, ll. 66-Col. 5, ll. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yo’s filter portion ridge width with a width from 0.3 cm to 20 cm, as taught by Mulchi, for the purpose of providing an alternate width having the predictable results of providing filtered air to a user. 
Regarding claim 2, the modified Yo discloses that the mask is reusable and washable with soap and water (the mask is able to be reused and washed with soap and water due to its synthetic resin material, Col. 2, ll. 9-11, Yo).
Regarding claim 3, the modified Yo discloses that the filter material comprises sheet (sponge sheet material 18a, Yo).
Regarding claim 4, the modified Yo discloses that the filter material comprises surgical gown, surgical mask (material 18a may be applied as a surgical mask to a user’s face, Yo), hospital scrubs or diaper.
Regarding claim 5, the modified Yo discloses that the filter material is purchased respirator for face masks comprising wool, cotton, plastic, glass (fiber glass Col. 3, ll. 15-18 Yo), charcoal, cellulose, polyester, polyamide or a combination thereof.
Regarding claim 6, the modified Yo discloses that the mask is held on a face of a user with single or double-sided tape, adhesive, rubber band or a material strip (9, Yo).
Regarding claim 7, the modified Yo discloses that the material strip is string, rope, yarn, twine, floss, torn fabric, shoe lace, rubber band, elastic strip or a straps (9, Yo).
Regarding claim 8, the modified Yo discloses that the face mask stops a contaminant from entering a user's respiratory system (Col. 1, ll. 44-46, Yo).
Regarding claim 9, the modified Yo discloses that the contaminant is a biohazard (Col. 1, ll. 44-46, Yo), pollutant, airborne particulate, debris, bacteria, virus or a mixture thereof. 
Regarding claim 11, the modified Yo discloses a first filter material holder (13 Yo) interior to the mask has an outside diameter that holds filter material to the mask (Fig. 2, Col. 2, ll. 37-44, Yo) and a second filter material holder (11a, Yo) exterior to the mask has an inside diameter that holds filter material to the mask (Fig. 2, Yo).
Regarding claim 12, the modified Yo discloses that internal and external filter material is replaceable in under 1 minute (11 is able to be removed and replaced, which is a task that is able to be completed under 1 minute, Yo).
Regarding claim 13, the modified Yo discloses a method for preventing a contaminant from entering a user's respiratory system comprising the steps of: a. placing filter material on both sides of the face mask of claim 1 (15 in the outside, 18a on the inside, Fig. 2 Yo); and b. wearing the face mask while breathing (abstract, Yo), wherein the face mask is reusable and washable with soap and water (the mask is able to be reused and washed with soap and water due to its synthetic resin material, Col. 2, ll. 9-11, Yo).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yo and Mulchi, as applied to claim 8 above, in further view of Hwang et al. (2013/0139830).
Regarding claims 9-10, the modified Yo is silent regarding that the contaminant is a virus and that virus is influenza or a coronavirus. However, Hwang teaches a filtering facemask that prevents a coronavirus from entering a user’s respiratory system [0042]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Yo’s filters with the addition of a filter for filtering a coronavirus, as taught by Hwang, for the purpose of providing further safety to a user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shock (2,395,298) and Flaherty et al. (5,651,810) directed towards filtering facemasks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785